Citation Nr: 1757432	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  12-17 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased evaluation for internal derangement, left knee, with left knee sprain (claimed as knee ligaments), initially evaluated as 10 percent disabling prior to May 11, 2015, and as 20 percent disabling thereafter. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel





INTRODUCTION

The Veteran had active duty in the United States Marine Corps from September 1995 to September 1999, and in the United States Army from September 2002 to April 2006. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

In May 2017, the Board remanded the appeal to the Agency of Original Jurisdiction (AOJ), and this case has been returned for appellate consideration. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

1.  Prior to May 11, 2015, the Veteran's internal derangement, left knee, with left knee sprain, was manifested by flexion limited to 90 degrees and extension limited to 0. 

2.  From May 11, 2015 to June 28, 2015, the Veteran's internal derangement, left knee, with left knee sprain, was manifested by flexion limited to 90 degrees and extension limited to 30 degrees during flare-ups.

2.  Beginning May 11, 2015, the Veteran's internal derangement, left knee, with left knee sprain, was manifested by flexion limited at 75 degrees and extension to 10 degrees.   



CONCLUSIONS OF LAW

1.  Prior to May 11, 2015, the criteria for a rating in excess of 10 percent for internal derangement, left knee, with left knee sprain, have not been met.  38 U.S.C.          §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017).

2.  From May 11, 2015 to June 28, 2015, the criteria for a 40 percent rating, but not higher, for internal derangement, left knee, with left knee sprain, have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2017).

3.  Beginning June 29, 2015, the criteria for a rating in excess of 20 percent for internal derangement, left knee, with left knee sprain, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).
As the Board will discuss in detail in the analysis below, the Veteran was provided with VA examinations during the appeal period.  A review of the VA examination reports reflects that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, rendered appropriate diagnoses and opinions for the disorder consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the service-connected knee disability.  Additionally, the Veteran has not stated nor is there evidence indicating that there has been a material change in the severity of his service-connected knee disability since he was last examined in July 2017.  See 38 C.F.R. § 3.327(a) (2017).  The Board concludes that the examination reports of record are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2017); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2017); Barr, 21 Vet. App. at 312.

As noted above, the Board remanded this matter in May 2017.  The Board instructed the AOJ to provide a VA examination to determine the nature and severity of the Veteran's knee disability, and to readjudicate the claim.  Subsequently, the Veteran was afforded a VA examination in July 2017, and his claim was readjudicated in an August 2017 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Disability Evaluations

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  Each disability must be viewed in relation to its history, with an emphasis on the limitation of activity imposed by the disabling condition.  Medical reports must be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7 (2017).

The provisions of 38 C.F.R. § 4.31 indicate that in every instance where the minimum schedular evaluation requires residuals and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31 (2017).

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Internal Derangement, Left Knee, with Left Knee Sprain 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2017).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38
C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2017).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2017).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes. Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2017).

The Veteran essentially contends that his left knee disability is more disabling than contemplated by the current 10 percent evaluation prior to May 11, 2015, and 20 percent evaluation thereafter. 

Prior to May 11, 2015, the Veteran's left knee disability was evaluated under Diagnostic Code 5260, which concerns limitation of flexion.  See 38 C.F.R. § 4.71a (2017).  Beginning May 11, 2015, his left knee disability was evaluated under Diagnostic Codes under Diagnostic Code 5258, which concerns cartilage.  Id.

Under Diagnostic Code 5260, for limitation of flexion of the knee, zero, 10, 20, and maximum 30 percent evaluations are assigned for flexion limited to 60, 45, 30, and 15 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2017).  Under Diagnostic Code 5261, for limitation of knee extension, zero, 10, 20, 30, 40, and maximum 50 percent evaluations are assigned for extension limited to 5, 10, 15, 20, 30, and 45 degrees, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2017).  Normal knee motion is from zero degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2017).  Separate ratings under Diagnostic Code 5260 and 5261 may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004.

Diagnostic Code 5258 provides that a 20 percent evaluation is warranted for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258 (2017).

The March 2011 VA examination report noted complaints of daily left knee pain, stiffness, weakness, tenderness, and "popping" sounds.  Every five to six months, there were moderate flare-ups lasting one to two days, which were precipitated by cold weather, and which were alleviated with rest and medication.  The Veteran stated that there was moderate impairment on limitation of motion/functional impairment during flare-ups.  There was no joint ankylosis, objective joint abnormalities, or inflammatory arthritis.  There was no joint instability.  Range of motion of the left knee was 0 to 93 degrees, without pain on motion.  The Veteran was able to perform repetitive motion with the following post-test results: range of motion of the left knee from 0 to 90 degrees.  Following repetitive motion, the Veteran experienced pain on movement.  X-rays indicated possible ligamentous abnormality.  The Veteran's left knee disability presented significant effects on his usual occupation, and impacted occupational activities through decreased mobility and pain, to include preventing sports.  The examiner diagnosed internal derangement of the left knee, and left knee pain. 

A May 11, 2015 VA examination noted the Veteran's complaints of moderate to severe left knee pain, including symptoms of achiness, throbbing, dull, and grinding.  The Veteran reported flare-ups that occur daily, secondary to activities of daily living, and last two hours.  Flare-ups were only partially relieved by ceasing aggravating activity, ice, self-imposed rest/avoidance, or use of a recliner with knee elevated, taking nonsteroidal anti-inflammatory drugs (NSAIDs), and analgesic non-narcotic medication.  The Veteran experienced a flare-up during this examination.  The Veteran stated that there was functional loss or functional impairment during flare-ups.  There was no ankylosis, or degenerative or traumatic arthritis noted.  The examiner did find that there was joint instability, with both slight medial and lateral instability.  Range of motion of the left knee was 30 to 90 degrees.  Following repetitive motion and flare-ups, the Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination, but there was no additional functional loss or range of motion.  There was evidence of pain with weight-bearing.  The examiner found that the Veteran had a meniscus (semilunar cartilage) condition, which caused frequent episodes of joint pain and joint effusion.  The Veteran's left knee disability impaired function with regard to prolonged sitting, driving, standing, or walking.  The Veteran also avoided many other activities, such as squatting/kneeling, pushing/pulling, stairs, and climbing. 

During a June 2015 VA examination, the Veteran reported moderate to severe pain.  He also reported daily flare-ups lasting 2 hours and partially relieved by ceasing the aggravating activity, ice, and rest, and medication.  He reported functional impact as a result of flare-ups.  The range of motion for the left knee was recorded as 10 to 75 degrees.   There was pain on range of motion and weight bearing, localized tenderness or pain on palpation of the joint or associated soft tissue.  The Veteran was able to perform repetitive use/repeated use testing without additional functional loss or range of motion.  This resulted in pain, weakness, fatigability, and  incoordination; and pain, fatigue, weakness, lack of endurance, and incoordination caused functional loss.  Range of motion was 10 to 75 degrees.  The Veteran did not experience a flare-up during examination but the examiner noted that pain, weakness, fatigability, and incoordination could significantly limit functional ability with flare-ups with pain, fatigue, weakness, lack of endurance, and incoordination causing functional loss.  

The most recent VA examination in June 2017 showed the Veteran reporting intermittent pain in the left medial joint line.  The Veteran stated that he had moderate pain at rest which progresses in intensity.  No flare-ups were reported.  However, the Veteran did note functional loss/impairment of the left knee, including but not limited to repeated use over time, stating that symptoms were worse with descending stairs and standing/walking more than thirty minutes.  These symptoms improved with rest, ice/heat, and NSAIDs.  Range of motion of the left knee was 0 to 75 degrees.  The examiner noted pain with weight bearing, swelling, and trace effusion.  Following repetitive motion, the Veteran experienced no additional functional loss or range of motion.  There was no ankylosis, joint instability, or degenerative or traumatic arthritis.  X-rays showed no significant degenerative changes.  The Veteran's meniscus (semilunar cartilage) condition was again noted, causing frequent episodes of joint pain and joint effusion.

Based on the evidence, the Board finds that prior to May 11, 2015, an evaluation in excess of 10 percent under Diagnostic Code 5260 is not warranted.  The Veteran demonstrated a range of motion from 0 to 93 degrees, with decreased flexion and pain on repetitive testing.  However, flexion has not been limited to 30 degrees or less, such that a 20 percent evaluation would be assigned under Diagnostic Code 5260.  Extension here is limited to 5 degrees or less, warranting a noncompensable evaluation under Diagnostic Code 5261.  

For the period beginning May 11, 2015, an evaluation in excess of 20 percent is not warranted under Diagnostic Code 5258.  The Veteran is currently in receipt of the maximum schedular evaluation under that code.  The Board has considered the applicability of Diagnostic Codes 5260 and 5261 for this time period as well.  In May 2015, the Veteran's range of motion was 30 to 90 degrees, which was noted during a flare-up.  In June 2015, the range of motion observed was 10 to 75 degrees.  The Veteran's most recent range of motion in July 2017 was 0 to 75 degrees.  Based on the evidence, the Board finds that the Veteran meets the criteria for a 40 percent rating for the period from May 11, 2015, to June 28, 2015, as his limitation of extension warrants a 40 percent rating under Diagnostic Code 5261 (but his flexion is non-compensable).  However, for the period beginning June 29, 2015, a rating in excess of the current 20 percent evaluation is not warranted for limitation of flexion or extension as the two examination report during this period showed that his ranges of motion did not warrant ratings in excess of 20 percent.      

The Board has also considered the effect of pain and weakness in evaluating the Veteran's knee disabilities.  38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca, 8 Vet. App. 202 (1995).  During the March 2011 VA examination, the Veteran stated that there was moderate impairment on limitation of motion/functional impairment during flare-ups.  Following repetitive motion, the Veteran had the following results: range of motion from 0 to 90 degrees, and the Veteran experienced pain on movement.  In his May 2015 and June 2015 VA examinations, the Veteran stated that there was functional loss or functional impairment during flare-ups.  Following repetitive motion and flare-ups, the Veteran experienced pain, fatigue, weakness, lack of endurance, and incoordination, but there was no additional functional loss or range of motion.  There was evidence of pain with weight-bearing.   In July 2017, the Veteran noted functional loss/impairment of the left knee, including but not limited to repeated use over time, stating that symptoms were worse with descending stairs and standing/walking more than thirty minutes.  The examiner noted pain with weight bearing, swelling, and trace effusion.  Following repetitive motion, the Veteran experienced no additional functional loss or range of motion.  Based on the evidence, the Board finds that the current 10, 40, and 20 percent evaluations during the relevant time periods adequately portray any functional impairment, pain, and limitation of motion that the Veteran experiences as a consequence of use of his left knee.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Board has evaluated the Veteran's knee disabilities under alternative diagnostic codes to determine if there is any basis to increase the assigned rating or assign separate evaluations.

The Board notes that separate ratings may be assigned for knee disabilities under Diagnostic Codes 5257 and 5003 where there is recurrent subluxation or lateral instability in addition to X-ray evidence of arthritis.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9- 98.  In this case, there is no indication of recurrent subluxation or lateral instability, and X-rays show no arthritis.  Thus, a separate evaluation is not warranted.

Additionally, the evidence does not support an award for an increased rating under Diagnostic Code 5256 for ankylosis of the knee; Diagnostic Code 5259 for symptomatic removal of semilunar cartilage; Diagnostic Code 5262 for impairment of tibia and fibula; or Diagnostic Code 5263 for genu recurvatum as none of these disabilities have been demonstrated.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5259, 5262, 5263 (2017). 

In sum, prior to May 11, 2015, an evaluation in excess of 10 percent is not warranted; May 11, 2015, to June 28, 2015, a 40 percent evaluation is warranted; and from June 29, 2015, an evaluation in excess of 20 percent is not warranted. 

Other Considerations 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).



ORDER

Prior to May 11, 2015, entitlement to an increased evaluation in excess of 10 percent for internal derangement, left knee, with left knee sprain, is denied. 

From May 11, 2015, to June 28, 2015, entitlement to a 40 percent evaluation, but not higher, for internal derangement, left knee, with left knee sprain is allowed, subject to the regulations governing the award of monetary benefits.

Beginning June 29, 2015, entitlement to an increased evaluation in excess of 20 percent for internal derangement, left knee, with left knee sprain is denied. 




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


